Citation Nr: 1509306	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  09-23 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a stroke and the residuals of that stroke.

4.  Entitlement to service connection for a dental disability.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to a compensable rating for hypertension.

7.  Entitlement to special monthly compensation based on the need for Aid and Attendance.

8.  Entitlement to service connection for Dercum's disease, to include as due to herbicide exposure.  

9.  Entitlement to service connection for diabetes, to include as due to herbicide exposure.

10.  Entitlement to service connection for bilateral arm nerve disability, to include as due to Dercum's disease.

11.  Entitlement to service connection for a low back disability.

12.  Entitlement to a compensable initial rating for bilateral hearing loss disability.

13.  Entitlement to an increased rating for eczema evaluated as noncompensable prior to December 11, 2013, and as 10 percent disabling from December 11, 2013.

14.  Entitlement to an increased rating for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) with a history of alcohol abuse and substance abuse rated as 70 percent disabling prior to July 1, 2009, and 50 percent disabling from July 1, 2009 (with a 100 percent rating from April 21, 209 to July 1, 2009 under 38 C.F.R. § 4.29).

15.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Dianne Olson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and B.S. (spouse)


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island.  

In March 2009, the Veteran testified before a Decision Review Officer in Providence, Rhode Island.  A transcript of that hearing is of record.

In September 2014, the Veteran and B.S. (spouse) testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a low back disability, entitlement to an increased initial rating for an acquired psychiatric disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the September 2014 Board hearing, and in correspondence received by VA in October 2014, the Veteran indicated that he wished to withdraw the claims of entitlement to service connection for a heart disability, asthma, a stroke and the residuals of that stroke, a dental disability, and hepatitis C; increased rating for hypertension, and entitlement to SMC based on the need for Aid and Attendance.

2.  The Veteran did not have service in Vietnam, and the most probative evidence does not support a finding of exposure to herbicides in service.

3.  The earliest clinical evidence of Dercum's disease, diabetes, and/or bilateral upper extremity nerve disability is more than two decades after separation from service.

4.  The most probative evidence of record is against a finding that the Veteran has Dercum's disease, diabetes, and/or bilateral upper extremity nerve disability causally related to, or aggravated by, active service. 

5.  Throughout the rating period on appeal, the Veteran's right ear hearing loss disability has been clinically shown to be manifested by no worse than Level III hearing, and his left ear hearing loss disability has been clinically shown to be manifested by not worse than Level II hearing.

6.  Prior to December 11, 2013, the competent credible evidence of record does not support a finding that the Veteran's eczema was manifested by at least five percent of the entire body or exposed area, or that the Veteran used systemic therapy. 

7.  From December 11, 2013, the competent credible evidence of record does not support a finding that the Veteran's eczema was manifested by 20 percent or more of the entire body or exposed area affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of at least six weeks or more during the past 12-month period.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for a heart disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for asthma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for a stroke and residuals of a stroke have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for a dental condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

6.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to a compensable rating for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

7.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to special monthly compensation based on the need for Aid and Attendance have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

8.  The criteria for service connection for Dercum's disease have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

9. The criteria for service connection or diabetes have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

10.  The criteria for service connection for bilateral upper extremity nerve disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

11.  The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2014).

12.  The criteria for a compensable rating prior to December 11, 2013, and a rating in excess of 10 percent from December 11, 2013 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.118, Diagnostic Codes 7800-7806 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the September 2014 Board hearing, and in correspondence received by VA in October 2014, the Veteran indicated that he wished to withdraw the claims of entitlement to service connection for a heart disability, entitlement to service connection for asthma, entitlement to service connection for a stroke and the residuals of that stroke, entitlement to service connection for a dental condition, entitlement to an increase rating for hypertension, entitlement to SMC based on the need for Aid and Attendance, and entitlement to service connection for hepatitis C.  Thus, there remain no allegations  of errors of fact or law for appellate consideration on those seven issues.  Accordingly, the Board does not have jurisdiction to review the appeals on those issues, and the appeal as to those seven issues is dismissed. 

Adjudicated and Remanded Claims

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice has been provided to the Veteran, and the Veteran has been represented by an attorney during his appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").  The attorney and the Veteran have not alleged any error with regard to notice. 

Additional notice is not required, and any defect in the notice is not prejudicial, in an appeal which arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has a duty to assist the Veteran in the development of the claims.  The claim file includes service treatment records (STRs), post service medical records, Social Security Administration (SSA) records, electronic copies of internet articles, and the statements of the Veteran and other lay statements in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

Several VA examinations have been provided and the opinions and records are associated with the claims file.  The Board finds that the examination/opinions for the rating issues on appeal are adequate as they are predicated on consideration of the Veteran's symptoms and examination findings.  The reports of the examination contain findings necessary to evaluate the Veteran's service-connected disabilities under the applicable diagnostic code rating criteria. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4).  

VA examinations specific to whether service connection is warranted for diabetes, Dercum's disease, and bilateral upper extremity nerve damage as they may relate to service, are not warranted because the evidence of record does not support a finding of symptoms in service, or herbicide exposure in service.  38 C.F.R. § 3.159(c)(4). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Service connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  

A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Rating Disabilities - in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. 

Rating hearing loss 

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

Rating Eczema

Under Diagnostic Code 7806, a 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806.

Dermatitis or eczema may also be evaluated under the rating codes for disfigurement of the head, face, or neck, or scars depending on the predominant disability.

Analysis

Initially, the Board has considered the Veteran's contention that he was exposed to herbicides (i.e. Agent Orange) in service.  The Veteran's service personnel records do not support a finding of service in Vietnam.  In addition, the Veteran's attorney has indicated that the Veteran did not have service in Vietnam, although the Veteran has been confused and has erroneously referred to his service as having been in Vietnam.  (See Board hearing transcript, page 7).  The Veteran contends that he was exposed to Agent Orange while serving in Thailand.  

The Veteran reported that while serving in Udorn, Thailand, he repaired wooden walkways.  He stated that in doing so, he grabbed the dead vegetation underneath the boards with his bare hands.  He further contends that the dead vegetation had foam, oil, kerosene, or gas on it, and that such was part of Agent Orange.  He also has stated that the water in Thailand was a brownish/grey color, that he drank the water, that the water was underneath his barracks, and that he saw drums of chemicals.  He stated that he had to clean out the stairs and walkways and one day his fingers were cracked with sores and that he believes that Agent Orange got into his blood stream.  He has also stated that he had to dig out the roots of vegetation which herbicides did not kill because the vegetation was growing onto the boardwalks.  

The Veteran served in Thailand from December 1968 to December 1969.  His military personnel records reflect that he served in Udorn, Thailand as an Administrative Clerk.  According to the M21-1MR at IV.ii.2.C.10.r, the applicable Department of Defense (DoD) list indicates only that limited testing of tactical herbicides was conducted in Thailand from April 2, 1964 through September 8, 1964, more than four years before the Veteran's service there.  In addition, M21-1MR reflects an indication that there was the sporadic use of non-tactical (commercial) herbicides within fenced perimeters in some areas of Thailand.  However, the Veteran's MOS (military occupational specialty) as an administrative clerk, and his unit, are not ones which regularly had contact with the base perimeter, such as security police units, especially dog handlers.  

Air Force Veterans who served on Udorn near the air base perimeter between February 28, 1961 and May 7, 1975 may have been exposed to herbicides but must show on a factual basis that they were exposed during their duties as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  The competent credible evidence does not support exposure.  As noted above, the Veteran's personnel records reflect service as an administrative clerk at Udorn Air Force Base in Thailand.  His October 1969 evaluation report reflects that he produced correspondence, reports, messages, and other products related to administrative function of quality control.  He was responsible for indoctrination, training, and supervision of new clerks and Thai Nationals.  He conducted short classes on English, punctuation, and filing.  He revised the filing process,  and established new suspense procedures.  

A May 2008 National Personnel Records response to a VA request for herbicide exposure for the Veteran reflects that there are "no records of exposure to herbicides."  (See PIES  (Personnel Information Exchange System) request and response form.))

The Veteran testified at the March 2009 DRO hearing that he got into "some trouble and for that trouble the Major of the barracks sort of punished" him by making him work for an hour by taking all the broken slats used to make the boardwalks between the barracks and buildings and fix and/or replace the cracked ones.  The Veteran's records contemporaneous to service do not support that he was ever in trouble, or that he worked with or near herbicides, to include on the perimeter of the airfield or pulling up a boardwalk with herbicide exposed vegetation underneath.  The Veteran's October 1969 evaluation report reflects that he promoted "harmony, understanding and acceptance," was an extremely valuable asset to the Quality Control activity, was reliable and conscientious, displayed outstanding initiative, and accepted responsibility normally assigned to more senior NCOs.  It was noted that his "dedication and professionalism are very definite assets to the Air Force" and that he is "very deserving of promotion."

Finally, the M21-1MR at IV.ii.2.C.10.q notes that tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not in Thailand.  

As to the Veteran's assertion of herbicide exposure in Thailand, the Board finds that it is outweighed by the more probative evidence to the contrary.  The Veteran has not demonstrated that he is competent to identify herbicides, including those (2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram) for which presumptions of service connection may apply.  38 C.F.R. § 3.307(a)(6).

The Board finds that the most probative evidence is against a finding that the Veteran was exposed to any herbicide during his service for which presumptive service connection might apply.  38 C.F.R. § 3.307(a)(6).

Dercum's Disease

The Veteran has been diagnosed with Dercum's disease.  Dercum's disease, also known as adiposis dolorosa, is a disease accompanied by painful localized fatty swelling and by various nerve lesions. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).
 
The Veteran's attorney has stated that the Veteran was not treated for Dercum's disease in service and the disease did not begin in service; rather, it is the Veteran's contention that it is due to herbicide exposure in Thailand.  (See Board hearing transcript, page 10.)  Nevertheless, for purposes of completeness, the Board has considered whether service connection is warranted on a presumptive basis and/or on a nonpresumptive basis.

The earliest clinical evidence of possible Dercum's disease is more than 20 years after separation from service.  A July 1992 record reflects "multiple lipomas."  A September 2002 Rhode Island Hospital record reflects that the Veteran has a diagnosis of lipomatosis.  A November 2006 VA initial primary care note reflects that the Veteran was concerned about fatty tumors under his skin.  A September 2007 dermatology note reflects that the Veteran had Dercum's Disease.

The Veteran and his wife have indicated that in 1971, the Veteran had a lesion removed from his face and that he had noticed it in December 1970.  This is approximately a year after separation from service.  Dercum's Disease is not a disease listed under 38 C.F.R. § 3.309 (a) as a disease for which service connection is warranted on a presumptive basis if manifested to a compensable degree within one year of separation.  Dercum's disease is also not a disease for which service connection is warranted on a presumptive basis due to herbicide exposure under 38 C.F.R. § 3.309 (e).  Thus, even if the Veteran had exposure to herbicides, which he did not, service connection would still not be warranted on a presumptive basis.

Any statement as to fatty tumors, lipomas, or Dercum's disease in service is less than credible given the record as a whole.  The Board notes that an April 2011 VA clinical record reflects that the Veteran reported that his lesions began in Vietnam; however, as the Veteran was not in Vietnam, the Board gives no probative weight to this statement.  

The Veteran's STRs are negative for complaints of, or treatment for, Dercum's disease, or any type of fatty tumors.  The Veteran August 1968 report of medical history for "PCS [permanent change of station] and special request" reflects that the Veteran denied skin diseases, tumors, growths, and cysts, although he noted that he had had several other non-related disabilities.  The Veteran's August 1969 report of medical examination reflects that the Veteran had normal skin and lymphatics.  
The Veteran's November 1969 report of medical history for separation purposes reflects that the Veteran denied having had a skin disease, a tumor, or a cyst.  It was noted that he had previously had mumps, scarlet fever, rheumatic fever, fainting spells, alcohol intoxication, and acute hypertension, and that he denied all other significant medical or surgical history.

There is no competent credible evidence which supports a finding that the Veteran's Dercum's disease is due to service.  A July 2010 VA examination report reflects a diagnosis of "Subcutaneous nodules The Differential Diagnosis are Painful lipomas or Dercum's Disease."  The examiner stated that the etiology is unknown.  It was also noted that "[r]eports of Dercum's is associated with high dose corticosteroids or a family history of multiple lipomas.  In a review of the Literature of Agent Orange Symptoms and effects[,] lipomas or Dercum's disease is currently not associated with Agent Orange"; the clinician cited to the literature. 

An August 2013 dermatology record reflects that the Veteran's multiple painful lipomas "can certainly be consistent with diagnosis of adiposis dolorosa (Dercum's disease)."  The clinician stated that "[m]ost cases of Dercum's disease are sporadic, and due to the rarity of the disease, not much is known about etiology."

The Board acknowledges that some VA clinical notes reflect that the Veteran had a history of chronic pain since service, and/or Dercum's disease since herbicide exposure in service; however, these notations are based on the Veteran's self-reported history and not based on any facts in record, nor do they provide rationale.  There is no competent credible evidence of record that the Veteran was exposed to herbicides in service, or that he has Dercum's disease causally related to, or aggravated by, service.

The Veteran may sincerely believe that he has a disability due to service.  He is competent to relate his symptoms, such as pain and the feeling of fatty tumors close to the skin.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of Dercum's disease.  The Veteran has also not been shown to be competent to determine the effects of foam, oil, gas, kerosene, or herbicide exposure on his claimed disorders in any instance in which he would have been exposed to a type of herbicide for which presumptions of service connection do not apply.  Thus, even if the Veteran came into contact with a chemical or commercial herbicide other than that for which presumptive service connection is applicable, he has not provided any competent evidence that such exposure caused his disability.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana v. Shinseki, 24 Vet.App. 428 (2011). 

In sum, the Veteran's onset of Dercum's disease was after separation from service, the etiology of it is unknown, and even if the Veteran had herbicide exposure, Dercum's disease has not been found to be associated with herbicide exposure.  The Veteran's Dercum's disease has not been found by competent credible evidence to be as likely as not causally related to, or aggravated by, active service.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56 . 

Diabetes

As noted above, the most probative evidence is against a finding that the Veteran was exposed to herbicides in service, and he is not entitled to the presumption of such exposure.  The Board has considered whether service connection is warranted on a direct nonpresumptive basis, but finds that it is not.  The Veteran testified that he was diagnosed with diabetes when he was 53 or 54 years old, or in approximately 2000 or 2001, more than 30 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
 
The Veteran's STRs are negative for complaints of, or treatment for, diabetes.  His August 1968 report of medication examination, a January 1969 laboratory record,  and his November 1969 report of medical examination for separation purposes all reflect that laboratory results were negative for sugar in his urine.  His September 1965 report of medical history for enlistment purposes reflects that the Veteran's grandmother had diabetes. 

The competent credible evidence of record does not reflect that the Veteran has diabetes causally related to, or aggravated by, service.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of diabetes, to include facts such as diet, age, weight, family history of diabetes, and history of smoking.   Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana v, 24 Vet.App. at 435. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Bilateral arm nerve disability, to include as secondary to Dercum's disease

As noted above, Dercum's disease, also known as adiposis dolorosa, is a disease accompanied by painful localized fatty swelling and by various nerve lesions. VA clinical records reflect that the Veteran's nerve pain may be polyneuropathy associated with diabetes or due to compression from adipose deposits (See October 2007 VA assessment/neurology consult).  The clinical records reflect that "lipomas can cause pressure on adjacent nerves and can result in chronic pain."  (See June 2012 VA clinical record.)  The Veteran is not service connected for diabetes or Dercum's disease; thus, service connection on a secondary basis is not warranted.  

Service connection is also not warranted on a direct incurrence basis because the competent credible evidence of record does not reflect that the Veteran had a nerve disability in service, or causally related to, or aggravated by, service.  The STRs are negative for complaints of, or treatment for, a nerve disability, and the evidence does not support a finding that he had a disability of the nervous system manifested to a compensable degree within one year of separation from service.  The Veteran has not been shown to be competent to state that he has a nerve disability due to, or aggravated by, active service.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Rating Hearing Loss

The Veteran is service connected for hearing loss disability evaluated as noncompensable from June 2009.  October 2009 correspondence from Rhode Island Ear, Nose and Throat Physicians, Inc. reflects that discrimination scores in March 2009 were 80 percent in the right ear and 86 percent in the left ear.  It was noted that the Veteran wears his hearing aid consistently.  The March 2009 audiogram results were not recorded in Arabic numerals, and the copy submitted by the clinic and associated with the claims file, does not include the tested hearing threshold decibel levels on the left side of the chart.  Nevertheless, the Board, in giving the benefit of the doubt to the Veteran, has interpreted the audiology findings using tested hearing threshold levels in decibels from standard audiogram charts.  Although the history of a disability is for consideration in rating it, the March 2009 private evaluation was prior to the rating period on appeal.  The results were as follows: 





HERTZ




1000
2000
3000
4000
RIGHT

40
50
50
40
LEFT

35
40
40
45

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 45 decibels.  His pure tone threshold average for the left ear was 40 decibels.  His speech recognition ability was 80 percent for the right ear and 86 percent for the left ear.  Applying 38 C.F.R. § 4.85, Table VI to the March 2009 VA audiogram examination, the Veteran's right ear hearing loss is a Level III impairment.  The Veteran's left ear hearing loss was a Level II impairment.  Based on the results, the Veteran's right ear was considered to be the poorer ear.  

An October 2011 VA examination report reflects that relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
RIGHT

50
65
60
65
LEFT

45
50
55
60

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 60 decibels.  His pure tone threshold average for the left ear was 52 decibels.  His speech recognition ability was 84 percent for the right ear and 84 percent for the left ear using the Maryland CNC speech recognition test.  Applying 38 C.F.R. § 4.85, Table VI to the October 2011 VA audiogram examination, the Veteran's right ear hearing loss was a Level III impairment.  The Veteran's left ear hearing loss was a Level II impairment.  Based on the results, the Veteran's right ear is considered to be the poorer ear.  

A December 2013 VA examination audiogram is also of record.  The record revealed the relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
RIGHT

45
60
60
60
LEFT

40
45
50
55

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 56 decibels.  His pure tone threshold average for the left ear was 48 decibels.  His speech recognition ability was 92 percent for the right ear and 84 percent for the left ear using the Maryland CNC speech recognition test.  Applying 38 C.F.R. § 4.85, Table VI to the December 2013 VA audiogram examination, the Veteran's right ear hearing loss is a Level I impairment.  The Veteran's left ear hearing loss is a Level II impairment.  Based on the results, the Veteran's left ear is considered to be the poorer ear.

Applying the criteria from Table VI to Table VII to the results of each of the VA audiogram examinations, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85.  

The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.

The Board acknowledges the Veteran's statements that he has difficulty hearing, and that he hears "pretty good" using his hearing aids, but not so well without his hearing aids.  The Board finds that in determining the actual degree of disability, the objective examinations are more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran and other lay individuals alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2).

In conclusion, the evidence of record does not reflect that a compensable rating is warranted for any period on appeal.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating eczema

The Veteran's eczema is rating as noncompensable prior to December 11, 2013, and as 10 percent disabling from December 11, 2013 under DC 7806.  The Veteran filed a claim for a compensable, or increased rating, in June 2010.  

A July 2010 VA examination report reflects that the Veteran reported constant peeling of the skin around his fingernails.  The report reflects that greater than 5 percent, but less than 20 percent of the total body area was affected, but noted than none of the exposed area was affected.  Thus, the record is internally inconsistent because the hands are part of the exposed area.  In describing the area, the examiner noted that the Veteran had hand eczema which was described as "ragged cuticles".  He was also noted to have hemorrhagic papules on the right knee from scratching but otherwise no evidence of eczema on the examination.  The report also reflects that the Veteran had not had any treatment for his eczema, and did not use moisturizer.  The Board notes that the examination report reflects that the Veteran's eczema, which is service-connected consists of "peeling skin around the nails" while the nonservice connected "subcutaneous nodules"  was noted to include painful itchy skin, and pain with walking.  Thus, the examiner's finding of greater than 5 percent but less than 20 percent of the total body area affected is indicative that the examiner was considering the nonservice-connected subcutaneous nodules when determining the area affected. 

An April 2011 Dermatology record reflects lipomas and intertrigo/candidiasis in the inguinal folds for which he was prescribed ketoconazole.  The Veteran is not service-connected for this skin condition.

The Veteran underwent a VA examination in August 2011.  The report reflects that the Veteran had a rash in the bilateral forefingers and itching.  The examiner stated that there was "slight peeling of skin at posterior finger base, apparently from scratching and picking.  Otherwise there is no apparent presence or manifestation of eczema at the right forefinger at this time."

A June 2012 VA dermatology record reflects that the Veteran denied skin complaints other than Dercum's disease.

The Veteran underwent a VA examination in December 2013.  The Veteran reported that his eczema on his right fingers has gotten worse and spread to both posterior knees.  He reported that he uses over the counter topical cream and antibiotic ointment as needed.  The total exposed area was less than five percent.  The total body area was greater than 5 percent but less than 20 percent.

Private records from Dr. R. Ryter, Coast Medical, dated in February 2011, May 2011, August 2011, September 2013, and March 2014 all reflect that the Veteran had normal skin with no rash. 

Based on the foregoing, the Board finds that the Veteran is not entitled to a compensable rating prior to December 11, 2013, or a rating in excess of 10 percent after December 11, 2013.  A 10 percent rating is not warranted prior to December 11, 2013 because there is no competent credible evidence that at least five percent of the entire body or exposed area was affected, or that the Veteran used systemic therapy.  A 30 percent rating or higher rating is not warranted for any period on appeal because 20 percent or more of the entire body or exposed areas is not affected, systemic therapy such as corticosteroids or other immunosuppressive drugs have not been required for a total duration of at least six weeks or more during the past 12-month period.  

The Board has also considered whether there are any other diagnostic codes which will provide the Veteran with a higher evaluation but finds that there is not.  The evidence does not reflect that the affected area is at least 12 is square inches in size (DC 7801) or that the Veteran has unstable or painful scars (DC 7804).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Extraschedular (hearing loss, eczema)

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111  (2008). 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

The clinical records reflect that the Veteran has reported that he has difficulty hearing when there is background noise. The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case. 

With regard to the eczema, the rating criteria allow for eczema to be rated based on size of affected area, and the need, frequency, and type of medication used to treat the disability.  The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the schedular rating criteria of DC 7806.  DC 7806, which is the diagnostic code for dermatitis or eczema inherently encompasses symptoms such as pain, papules, itching, and irritation.  Thus, the first prong of Thun and 38 C.F.R. § 3.321(b), an exceptional disability picture, has not been met.  

In addition, the evidence is against a finding that the Veteran's bilateral hearing loss disability and/or eczema has caused marked interference with employment or frequent periods of hospitalization. Referral for extra-schedular consideration is not warranted. See VAOPGCPREC 6-96. See Thun, supra.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Circ. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in the present case, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

ORDER

The appeal as to the issue of entitlement to service connection for a heart disability is dismissed.

The appeal as to the issue of entitlement to service connection for asthma is dismissed.

The appeal as to the issue of entitlement to service connection for a stroke and the residuals of that stroke is dismissed.

The appeal as to the issue of entitlement to service connection for a dental disability is dismissed.

The appeal as to the issue of entitlement to service connection for hepatitis C is dismissed.

The appeal as to the issue of entitlement to a compensable rating for hypertension is dismissed.

The appeal as to the issue of entitlement to special monthly compensation based on the need for Aid and Attendance is dismissed.

Entitlement to service connection for Dercum's disease, to include as due to herbicide exposure is denied.  

Entitlement to service connection for diabetes, to include as due to herbicide exposure is denied.

Entitlement to service connection for bilateral arm nerve disability, to include as due to Dercum's disease is denied.

Entitlement to a compensable initial rating for bilateral hearing loss disability is denied.

Entitlement to an increased rating for eczema of the right forefinger evaluated as noncompensable prior to December 11, 2013, and as 10 percent disabling from December 11, 2013 is denied.


REMAND

Low Back disability

At the 2014 Board hearing, the Veteran testified that his back disability is due to service because he did heavy labor by digging when putting in new walkways for the barracks, and was lifting heavy sand.  He also contended that he was in a car accident in North Dakota, injured his back, and it has never been the same.  (See Board hearing transcript, page 5.)  His spouse testified that she has known the Veteran since July 1965.  She testified that after he got out of service, he occasionally had back complaints when he did certain things which were maybe contrary to normal everyday things.  She also testified that post service, he was in a severe car accident in November 1993 which caused him to have to learn to walk again.  The Veteran's MOS in service was an administrative clerk.  His personnel records are negative for an indication that he performed manual labor of building boardwalks with related back complaints.  However, the records contemporaneous to service do reflect back complaints due to a car accident.

The Veteran's August 1968 report of medical history reflects that he reported recurrent back pain.  His August 1968 report of medical examination reflects that upon examination, his spine was normal; block 73 reflects that the Veteran had a history of low back pain since 1966 due to an auto accident.  An August 1968 consultation sheet reflects that he complained of low back pain since being thrown from a car in 1966.  It was noted that it was never recorded but complaints had now increased.  It was further noted that the present back pain was vague in nature, and the Veteran denied any leg pain.  The back pain was not aggravated by coughing or sneezing.  An August 1968 radiographic report reflects that multiple views of the lumbar spine show "no evidence of disc space narrowing, spondylolisthesis or any bone abnormality."

The Veteran's November 1969 report of medical examination for separation reflects that upon examination, his spine was normal.

There are numerous post service clinical records between 1990 and 1994, two decades after separation from service, which reflect complaints of the back.  An August 1990 Rhode Island Group Health Association Imaging Consultation Form reflects that that the Veteran reported a long history of back pain.  An x-ray of the lumbosacral spine revealed "no fracture or dislocation.  The intervertebral disc spaces are well  maintained.  No destructive process is seen."  The impression was "negative Lumbosacral spine."  

Another August 1990 record reflects that the Veteran "has a long history dating back at least 20 years of back pain.  It is usually centrally in the L3, L4 region.  It may have been related to when he fell out of a car many, many years ago when he was in the service.  The pain does not radiate down to his leg.  It is getting more constant [of] late.  He has taken some Advil and some Motrin without much relief. There are no specific bowel or bladder complaints" 

A September 1990 record reflects that the Veteran continued to complain of pain in the L3-L4 area, which he had had for greater than 10 years.  There was no reproducible radiation into the legs. 

1993 Harvard Community Health Plan records note that the Veteran is a self-employed jewelry manufacturer with longstanding recurrent episodes of low back pain, of at least 20 years duration.  It was further noted that "these symptoms are intermittent in nature and appear to be related according to the patient to lifting, stress at work.  The last episode recorded is 10/4/93."  It was noted that in November 1993, the Veteran was involved in a car accident and stated that since the accident, his symptomatology is similar to that experienced previously, but has been constant and much more severe.  The Veteran described the back pain as being central low back, radiating into both buttocks and down the posterior aspect of the right thigh/calf to ankle.  The December 1993 impression was lumbosacral strain.  

A January 1994 records reflect that an MRI of the lumbar spine revealed mild bulging at L5-S1.

Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine whether he has a current back disability causally related to, or aggravated by, active service.  38 C.F.R. § 3.159(c)(4). 

Acquired Psychiatric Disability

The Veteran is service connected for an acquired psychiatric disability effective from July 2007.  His disability is rated as 70 percent disabling prior to July 2009, and as 50 percent disabling from July 1, 2009.  (He was assigned a temporary total from April 21, 2009 to July 1, 2009 under 38 C.F.R. § 4.29.)  (The 70 percent evaluation was granted in a May 2014 statement of the case.)

The evidence reflects that the Veteran has been hospitalized for suicide ideation, and has had symptoms such as a depressed mood and anxiety, but has had intact insight and judgment, appropriate attention and concentration, has been fully oriented to time, place, and person, and has been well groomed, and alert.  He is married to his wife of more than four decades and has a good relationship with her, and has two children, with whom he has a good relationship with his son and a positive or strained relationship with his daughter.  He enjoys watching television, fishing, and going to the casino.  (See May 2014 VA record)  He helps his daughter get his grandchildren ready for the day, runs errands, and volunteers at VA (See February 2011 record).  He has attended sobriety group meetings.  His mood disorder has been clinically noted to be due to traumatic brain injury from motor vehicle accident(s).  The records reflect that he is depressed due to his nonservice-connected Dercum's disease.  His GAF scores have ranged from 35 to 50.  

An October 2013 VA mental health note reflects that neuropsychological (NP) testing was inconclusive due to evidence of poor effort.  It was noted that the Veteran performed "well below the cutoff for adequate effort," "well below chance level on one of the measures," and that he also he "committed implausible errors on clock drawing and some errors on orientation items were far off from accurate."  It was noted that "[t]ogether these performances indicate poor effort at best and raise suspicion for deliberate poor performance."  However, the clinician stated that the reasons for the poor effort are unclear, and that the Veteran has several factors that have the potential to contribute to cognitive difficulties, to include chronic pain, depressed mood, anxiety, residual effects from traumatic brain injuries and cerebrovascular risk factors, a history of alcohol cocaine and cannabis abuse, and medication effects.  

At the 2014 Board hearing, the Veteran appeared confused and/or incorrect about facts at times (See Board hearing transcript, pages 7 and 8.)  The claims file does not include a VA examination which adequately addressing the severity of the Veteran's acquired psychiatric disability without regard to any symptoms associated with his nonservice-connected Dercum's disease chronic pain, his nonservice-connected TBI, and his nonservice-connected stroke.  Such an opinion may be useful to the Board in adjudicating the Veteran's claim.  38 C.F.R. § 3.159(c)(4).

TDIU

The outcome of the Veteran's claims of entitlement to service connection for a low back disability and entitlement to an increased rating for an acquired psychiatric disability may impact his claim for TDIU; therefore, the Board finds the issues to be inextricably intertwined, and the proper action is to remand the issue of entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed low back disability.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should opine as to whether it is as likely as not (50 percent or greater) that the Veteran has a current low back disability causally related to, or aggravated by active service.  The clinician should consider the entire claims file, to include a.) the August 1968 reports of medical history and medical examination; b.) the August 1968 consultation sheet; c.) the August 1968 radiographic report; d.) the Veteran's November 1969 report of medical examination for separation; e.) the August and September 1990 private records which reflect a negative lumbosacral spine; on x-ray, and a 20 year history of back pain from service usually in the L3, L4 region; f.) the 1993 private records which reflect a long history of intermittent back pain which appears to be related to lifting and stress at work, and a diagnosis of lumbosacral strain; g.) the 1994 MRI finding of mild bulging at L5-S1; and h.) the lay statements that the Veteran has had occasional back complaints since service when he did "things which were maybe contrary to normal everyday things."

The opinion should discuss the x-ray evidence, and the severity of the Veteran's disability in 1994 relative to the Veteran's dates of service.

A complete rationale for the opinion should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Schedule the Veteran for a VA examination to determine the extent of his service-connected acquired psychiatric disability.  Perform all necessary diagnostic tests, and report all clinical manifestations in detail.  The clinician should differentiate, if reasonably possible, the Veteran's symptoms from his service-connected disability as opposed to his symptoms due to his nonservice-connected TBI,  nonservice-connected chronic pain due to Dercum's disease, and nonservice-connected stroke. 

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


